DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest  a CRISPR-Cas system  comprising a guide RNA and a CRISPR-Cas protein, or nucleic acid encoding the CRISPR-Cas protein.  The guide RNA comprises both a direct repeat sequence and a spacer sequence.  The CRISPR-Cas protein comprises the amino acid sequence of SEQ ID NO: 4.  The CRISPR-Cas protein binds the RNA guide, and the spacer sequence binds to a target nucleic acid.  The prior art also fails to disclose or suggest an isolated cell that comprises the claimed CRISPR-Cas system.  The prior art fails to disclose or suggest a method of binding the CRISPR-Cas system to the target nucleic acid comprising providing and delivering the system to a cell that comprises the target nucleic acid, and binding the protein to the guide and the spacer sequence to the target nucleic acid.

The Terminal Disclaimer over U.S. Patent Application No. 17/641,523, filed May 18, 2022, is approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636